Dismissed and Memorandum Opinion filed April 24, 2008







Dismissed
and Memorandum Opinion filed April 24, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00914-CV
____________
 
M. D. BALAKRISHNA, Appellant
 
V.
 
ARATHI NARAYAN, Appellee
 

 
On Appeal from the
Probate Court No. 1
Harris County,
Texas
Trial Court Cause
No. 359626-401
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed July 26, 2007.  On April 10, 2008, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed April
24, 2008.
Panel consists of Justices Yates, Anderson, and Brown.